                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

H & T Fair Hills, Ltd., Norman
Zimmerman, Donna Zimmerman, Steven
Wherry, Valerie Wherry, Robert Ruebel,
Mary Ruebel, Larry Ruebel, Mark Hein,
Debra Hein, and Nicholas Hein on behalf
of themselves and all others similarly
situated,

              Plaintiffs,

v.                                                      Case No. 19-cv-1095 (JNE/BRT)
                                                        ORDER
Alliance Pipeline L.P. a/k/a Alliance
USA,

              Defendant.


       Agricultural landowners brought this case against Alliance Pipeline for its alleged

failure to compensate them for crop losses caused by a pipeline it built through their

properties. Prior to construction, Defendant agreed to compensate these farmers for

pipeline-related crop losses. Defendant met this obligation by creating a crop loss

program that compensated landowners and tenants for lower crop yields on the pipeline

right of way. In 2015, Defendant ended this program and, in 2019, Plaintiffs sued.

       The Court dismissed Plaintiffs’ claim for fraudulent inducement and claims for

breach of contract and nuisance that accrued outside the statute of limitations. Seeking to

represent other agricultural landowners and tenant farmers, Plaintiffs have now moved

under Federal Rule of Civil Procedure 23 to certify a class for their breach of contract and

declaratory judgment claims. For the reasons discussed below, the motion is granted.


                                             1
                                    BACKGROUND

       The Alliance Pipeline is a natural gas pipeline that runs from Canada to Illinois

through North Dakota, Minnesota, and Iowa. Defendant constructed the pipeline in 1999

after obtaining approval from the Federal Energy Regulatory Commission (“FERC”). See

Alliance Pipeline L.P., 84 FERC 61,239, 62,209 (1998) (hereinafter “FERC Order”).

Prior to FERC approval, Defendant had reached Agricultural Impact Mitigation

Agreements (“AIMAs”) with the attorneys general of the states crossed by the pipeline.

Iowa and Minnesota entered into a joint agreement while North Dakota and Illinois each

reached separate agreements with Defendant. Although the AIMAs contain different

language, each provides for compensation to landowners for crop losses caused by the

pipeline.

       The North Dakota AIMA contains the following provision:

       The Company will reasonably compensate Landowners and/or Tenants for
       damages to private property caused by the Company beyond the initial
       construction of the Pipeline, to include those damages caused by the Company
       during future construction, operation, maintenance, and repairs relating to the
       Pipeline. . . . Such Damages may include but are not limited to loss of crops,
       pasture, timber, trees, produce, livestock, fences, irrigation systems or equipment.

Decl. of Anne T. Regan (“Regan Decl.”) Ex. AA (“ND AIMA”) ¶¶ 8.B, 8.C. The

Minnesota and Iowa agreement reads:

       The Company shall reasonably compensate Landowners and/or Tenants for
       damages, losses or inconvenience caused by the Company which occurred on or
       off the Pipeline Right-of-Way associated with construction, installation, operation,
       maintenance and existence of the Pipeline. These damages, losses or
       inconveniences may include but are not limited to loss of crops, pasture, timber,
       trees, produce, livestock, fences, drain Tiles, irrigation systems or equipment.



                                             2
Id. Ex. CC (“IA/MN AIMA”) ¶ 22. The Illinois AIMA contains similar language but

does not specifically list crop loss as an example:

       The Company will reasonably compensate Landowners for damages to private
       property caused by the Company beyond the initial construction of the pipeline, to
       include those damages caused by the Company during future construction,
       operation, maintenance, and repairs relating to the pipeline.

Id. Ex. BB (“IL AIMA”) ¶ 10.B. The preamble to each agreement notes that mitigation

measures “will serve to minimize the negative agricultural impacts that may occur due to

pipeline construction.” IL AIMA at 1; ND AIMA at 1; see IA/MN AIMA at 1 (“These

measures are intended to mitigate, or provide compensation for, negative agricultural

impacts that may occur due to Pipeline construction.”).

       After negotiating the AIMAs, Defendant obtained easements for the pipeline from

private landowners through negotiations and condemnation proceedings. Decl. of

Kenneth Goulart (“Goulart Decl.”) ¶ 10. Defendant contacted landowners and tenants by

mail, offering to pay two years of damages for construction and writing: “Alliance also

agrees to pay additional damages which you can prove by your yields for subsequent

years past the original two (2) years of damages.” Regan Decl. Ex. EE. Using templates

that incorporated language specific to the applicable AIMA, Defendant negotiated

changes to the standard easement with some landowners. Goulart Decl. ¶ 11. Some

differences relate to construction-specific activities or to site-specific issues, such as an

additional easement for an access road to a pipeline valve site. Id. ¶ 11.b.

       The standard easements discuss crop loss payments, although the language varies

slightly between states. For example, in some Iowa easements, Defendant agreed “to pay


                                               3
for damages to crops, pasture, fences, drainage tile, structures and timber which may

arise from the laying, constructing, maintaining, operating, repairing, replacing or

removing of the said pipeline.” Regan Decl. Exs. B, C, D, E, F (“Iowa Easements”) ¶ 3;

Goulart Decl. Ex. D at 0012. Some Minnesota easements contain more detail and

incorporate the AIMA:

       [Defendant] agrees to pay for any other damages to crops, pastures, fences,
       drainage tile, structures, timber, trees and shrubbery, which may arise from the
       surveying, laying, constructing, inspecting, maintaining, operating, repairing,
       altering, removing or abandoning in place of the said pipeline . . . . Such payment
       shall be made according to the provisions of the Mitigation Agreement, unless
       specifically agreed to otherwise in this Agreement and/or in the Special
       Provisions.

Regan Decl. Exs. G, H (“Minnesota Easements”) ¶ 4.

       In some Illinois easements, Defendant agreed “to pay for damages to crops,

pasture, fences, roadway structures and timber which may arise from the laying,

constructing, maintaining, operating, repairing, replacing or removing of the said

pipeline.” Regan Decl. Ex. J (“Illinois Easement”) ¶ 3. The North Dakota easements have

nearly identical language: “[Defendant] shall pay for damages to crops, pasture, fences,

structures, and timber which may arise from the laying, constructing, maintaining,

operating, repairing, replacing or removing of the said pipeline.” Regan Decl. Exs. K, L

(“North Dakota Easements”) ¶ 3.

       Some easements contain language that discusses arbitration as the mechanism by

which crop loss damages are determined. For example, according to one easement:

       Said damages, if not mutually agreed upon, shall be determined by arbitration
       before three (3) disinterested persons, having appropriate experience and
       expertise, one to be appointed by Grantor, one appointed by Grantee, and a third

                                             4
       appointed by the two appointed persons, and the award of the three (3) persons
       shall be final and conclusive.

Illinois Easement ¶ 3; see, e.g., Goulart Decl. Ex. E at 0006. Defendant’s former

employee, 1 Kenneth Goulart, testified that 1,798 out of 2,457 easements contain these

arbitration provisions. Goulart Decl. ¶¶ 12–13.

       Prior to pipeline construction, FERC conducted an environmental review and

prepared an Environmental Impact Statement (“EIS”) that evaluated the potential effects

of the pipeline, including effects on agricultural land. FERC Order at 62,215. The EIS

noted: “Agricultural productivity could be affected by a number of factors associated

with pipeline construction, including compaction, soil mixing, changes in physical and

chemical soil characteristics, drainage, local climatic conditions, inherent soil

productivity, and individual management practices.” See Regan Decl. Ex. LL (“EIS”) at

5-13. The EIS concluded that with the mitigation strategies required by the EIS and the

AIMAs, “the long-term potential productivity of farmland traversed by the pipeline

would not be adversely affected.” Id. at 5-14.

       The EIS noted that although it was unclear whether higher soil temperatures

around the pipeline would negatively affect crop yields, “Alliance would provide

compensation for adverse effects attributed to increased soil temperatures.” Id. Plaintiffs’

expert soil scientist, Shannon Gomes, testified that the pipeline caused an injury to the



1
       Although Mr. Goulart no longer works for Alliance Pipeline, he is currently
employed by Enbridge, Inc, which began managing pipeline operations in 2018. Goulart
Decl. ¶¶ 1, 3. The Alliance Pipeline is a joint venture between Enbridge and Pembina
Pipeline Corporation. Id. ¶ 3.
                                              5
soil along the entire pipeline that will persist for decades, regardless of differences in soil

type or location. Decl. of Shannon Gomes (“Gomes Decl.”) ¶¶ 19–20. According to

Gomes, Defendant’s own study concluded that crop losses continued despite the

mitigation efforts implemented. Id. ¶ 30. Defendant’s expert soil scientist, Dr. James

Arndt, opined that there are many different soil types along the pipeline and, therefore,

crop yields may be affected differently by the pipeline. Decl. of Dr. James Arndt (“Arndt

Decl.”) ¶¶ 22–24. He wrote that county or state averages of aggregate yields could not be

used to determine yields on a specific field. Id. ¶ 23.

       Defendant also submitted opinions of agronomist Aaron DeJoia that largely

corroborated the opinions of Dr. Arndt. See Decl. of Aaron DeJoia (“DeJoia Decl.”) ¶ 1.

Mr. DeJoia wrote that “it is not scientifically sound to assess the extent to which the

Pipeline has impacted or continues to impact crop yields without conducting an

assessment of each specific parcel.” Id. ¶ 7. He also concluded that if there is a lower

crop yield on the pipeline right of way, a “parcel-specific analysis would be required to

determine whether the Pipeline could be identified as a cause of any such differentials

and, if so, to what degree.” Id. ¶ 8. Based on his review of Defendant’s crop loss

database, he wrote that he would not be able to create any sort of workable model of crop

loss. Id. ¶ 34.

       During the crop loss program, Defendant calculated crop loss payments by

measuring the yield on the pipeline right of way and comparing it to the yield on the

same field off the right of way. Id. ¶ 33. If there was a lower yield on the right of way, it

would pay the landowner for the difference. Id. Mr. Goulart testified that only about

                                               6
twenty to twenty-five percent of landowners participated in the program. Goulart Decl.

¶ 40. For several years, Defendant hired agronomists to conduct the measurements. Id.

¶ 32. In 2012, Defendant stopped providing agronomists and required landowners to

absorb any costs of conducting crop yield assessments. Regan Decl. Ex. W. In a 2015

letter, Defendant terminated its crop loss program, but noted that “termination of the

voluntary program does not end Alliance’s commitment and obligation to reimburse for

any damages that you may incur as the result of operational activity that Alliance will

still be performing from time to time.” Regan Decl. Ex. S.

       Throughout the crop loss program, Defendant collected crop loss information in a

database now known as LandScribe. Goulart Decl. ¶ 49. The database “includes the

names and addresses of known landowners and tenants.” Id. ¶ 51. Defendant obtained

that information when it acquired easements for the pipeline and conducted title research.

Id. As it became aware of changes in land ownership, it would update that information in

the database. Id. Mr. Goulart explained that the database was a customer management

system, id. ¶ 50, and although it records some crop loss data, it could not be used to make

reliable calculations of crop loss, id. ¶ 71.

       Three of the proposed class representatives are Mark, Debra, and their son

Nicholas Hein. They own a farm company, H & T Fair Hills. Decl. of Nicholas Hein ¶ 4.

The Heins owned three parcels in Iowa prior to the pipeline’s construction. Id. Now, they

lease the land to H & T Fair Hills to farm the parcels through a verbal agreement. Decl.

of Nicole Moen (“Moen Decl.”) Ex. 8 (“Mark Hein Dep.”) 32:7–25. Nicholas Hein



                                                7
purchased a fourth tract crossed by the pipeline in 2006 and leases it to H & T Fair Hills

for farming. Moen Decl. Ex. 4 (“Nicholas Hein Dep.”) 17:7–14.

       Robert, Mary, and Larry Ruebel are siblings who own two pipeline tracts in

Minnesota. Moen Decl. Ex. 12 (“Robert Ruebel Dep.”) 57:1–5. They rent the land to

tenants for farming and divide the proceeds equally. Id. 71:13, 101:2–4. The siblings pay

Robert to manage the properties and he handles matters related to the pipeline. Id. 102:2–

16, 115:18–23, 117:2–3. Robert previously received crop yield payments from Defendant

and kept the payments as the property manager. Id. 155:22.

       Norman and Donna Zimmerman owned two tracts in Iowa prior to the pipeline’s

construction. Moen Decl. Ex. 6 (“Norman Zimmerman Dep.”) 62:7–10. Mr. Zimmerman

manages the farm, id. 25:2–5, and Ms. Zimmerman does not. Moen Decl. Ex. 13 (“Donna

Zimmerman Dep.”) 25:17–20.

       Steven and Valerie Wherry own two tracts in Iowa. Moen Decl. Ex. 7 (“Steven

Wherry Dep.”) 15:15–17. They owned one tract prior to pipeline construction, purchased

a second tract after construction, id. 21:1–6, and currently rent a third parcel with pipeline

right of way, id. 23:1–8. Mr. Wherry manages the farm and Ms. Wherry does not. Moen

Decl. Ex. 14 (“Valerie Wherry Dep.”) 17:11–12.

                                        DISCUSSION

       I.     Motion to Strike

       After briefing on class certification was completed, Defendant filed a motion to

strike portions of Plaintiffs’ reply brief and its supporting affidavits. Courts in this district

have observed that “there is no such thing as a ‘motion to strike’—at least when the paper

                                               8
being targeted is a memorandum or affidavit submitted in connection with a dispositive

motion.” Portz v. St. Cloud St. Univ., 297 F. Supp. 3d 929, 950 (D. Minn. 2018) (internal

alterations omitted) (quoting Carlson Mktg. Grp., Inc. v. Royal Indem. Co., Civil No. 04–

CV–3368, 2006 WL 2917173, at *2 (D. Minn. Oct. 11, 2006)). The motion to strike is

denied.

        Local Rule 7.1(c)(3)(B) prohibits parties from using a reply memorandum to

“raise new grounds for relief or present matters that do not relate to the opposing party’s

response.” If a party raises new arguments in a reply brief, thus depriving the other side

of an ability to respond, the court can disregard those arguments. See, e.g., Zellner-Dion

v. Wilmington Fin., Inc., No. 10–CV-2587 (PJS/JSM), 2012 WL 2952251, at *1 n.1 (D.

Minn. July 19, 2012). Defendant argues that the court should disregard portions of the

reply brief and its supporting declarations. As discussed below, Plaintiffs can meet their

burden under Rule 23 without any new arguments or additional declarations. Therefore,

the Court will assume without deciding that it cannot consider that information on this

motion and offers no opinion about whether the evidence may be used for other purposes

in this litigation.

        II.     Class Certification

        Plaintiffs have moved to certify the following class on their breach of contract

claim under Rule 23(b)(3) and on their declaratory judgment claim under Rule 23(b)(2):

        All persons or entities who held or hold a land interest on Defendant’s Pipeline
        Right of Way and who, since 2014, were or are eligible for crop loss compensation
        pursuant to Easements or Agricultural Impact Mitigation Agreements.



                                              9
To certify either class, Plaintiffs must meet the prerequisites of Rule 23(a) after a

“rigorous analysis.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351 (2011).

       a. Rule 23(a): Prerequisites

       Rule 23(a) establishes four prerequisites to a class action:

       (1) the class is so numerous that joinder of all members is impracticable;
       (2) there are questions of law or fact common to the class;
       (3) the claims or defenses of the representative parties are typical of the claims or
           defenses of the class; and
       (4) the representative parties will fairly and adequately protect the interests of the
           class.

Additionally, the Eighth Circuit considers an “implicit requirement that a class ‘must be

adequately defined and clearly ascertainable.’” McKeage v. TMBC, LLC, 847 F.3d 992,

998 (8th Cir. 2017) (per curiam) (quoting Sandusky Wellness Ctr., LLC v. Medtox Sci.,

Inc., 821 F.3d 992, 996 (8th Cir. 2016)).

          1. Ascertainability

       “A class may be ascertainable when its members may be identified by reference to

objective criteria.” McKeage, 847 F.3d at 998. “Ascertainability does not require that a

plaintiff must be able to identify all class members at the time of class certification;

rather, a plaintiff need only show that class members can be identified.” Planned

Parenthood Ark. & E. Okla. v. Selig, 313 F.R.D. 81, 92 (E.D. Ark. 2016). Plaintiffs argue

that the class members are identifiable through Defendant’s records and its LandScribe

database. Defendant argues that because the database does not contain current

information about land ownership and tenancy, the class is not ascertainable. It argues

that the Court would need to conduct a title search for each parcel to determine

                                              10
ownership. Because many of the farming lease agreements are oral, Defendant argues

that tenants would only be ascertainable through conversations with each landowner.

       Defendant holds easements on each parcel that could give rise to a crop loss claim.

The objective criteria that can be used to identify each class member include the

easement agreement, the land title, and other property records. While there may be some

challenges in determining current land ownership and lease rights, that does not mean the

class cannot be ascertained. For example, in Sandusky Wellness Center, despite

challenges in identifying who would be entitled to damages for receiving unauthorized

faxes, the court held that fax numbers were “objective criteria that make the recipient

clearly ascertainable.” 821 F.3d at 997. Like the fax numbers, Defendant’s property

records contain objective criteria that can be used to identify class members. For

properties that have had ownership changes, the class members are ascertainable because

they own or rent the property and can submit documentation to verify their legal interest

in the property. See, e.g., Barfield v. Sho-Me Power Elec. Coop., 852 F.3d 795, 805–06

(8th Cir. 2017) (affirming certification of a class of landowners where the class members

would file “a sworn statement identifying the period of their ownership and attaching a

deed”).

          2. Numerosity

       Defendant entered into thousands of easements along this pipeline. Defendant

does not dispute the numerosity requirement and Plaintiffs’ proposed class satisfies it in

this case. See Fed. R. Civ. P. 23(a)(1).



                                            11
           3. Commonality

       The commonality requirement in Rule 23(a)(2) requires questions common to the

class that show “that the class members ‘have suffered the same injury.’” Wal-Mart

Stores, 564 U.S. at 349–50 (quoting Gen. Tel. Co. of SW v. Falcon, 457 U.S. 147, 157

(1982)). The common question “must be of such a nature that it is capable of classwide

resolution—which means that determination of its truth or falsity will resolve an issue

that is central to the validity of each one of the claims in one stroke.” Id. at 350. Cases

involving form contracts are generally well-suited to class action treatment. See

McKeage, 847 F.3d at 999 (citing Flanagan v. Allstate Ins. Co., 242 F.R.D. 421, 428

(N.D. Ill. 2007) (“Claims arising out of form contracts are particularly appropriate for

class action treatment.”)).

       When analyzing Rule 23(a), “even a single common question will do.” Wal-Mart

Stores, 564 U.S. at 359. Here, there are common questions that can be efficiently

resolved on a class-wide basis. For example, does Defendant have a contractual

obligation, under the easements and AIMAs, to compensate landowners for crop loss on

the pipeline right of way? Because the four AIMAs contain materially similar language

with respect to crop loss, the answer to this question will be the same for the entire class.

The material terms of the easements also appear to be similar. Although Defendant

argues that the easements are not uniform, it has not shown any example of material

differences that pertain to crop loss.

       Whether Defendant breached its obligations is another question that can be

resolved on a class-wide basis. Plaintiffs contend that Defendant breached its contractual

                                              12
duty to pay for crop loss when it terminated the crop loss program by sending a letter to

all class members. According to Plaintiffs, Defendant’s program termination letter

demonstrates that Defendant would not pay for ongoing crop losses. Although Defendant

disagrees with this claim on the merits, that does not preclude class certification because

the dispute can be resolved in a manner common to the class.

       Plaintiffs have identified common questions that will generate answers common to

the class and have satisfied Rule 23(a)(2).

          4. Typicality

       “Typicality ‘is fairly easily met so long as other class members have claims

similar to the named plaintiff.’” Postawko v. Mo. Dept. of Corr., 910 F.3d 1030, 1039

(8th Cir. 2018) (quoting DeBoer v. Mellon Mortg. Co., 64 F.3d 1171, 1174 (8th Cir.

1995)). “Factual variations in the individual claims will not normally preclude class

certification if the claim arises from the same event or course of conduct as the class

claims, and gives rise to the same legal or remedial theory.” Id. (quoting Alpern v.

UtiliCorp United, Inc., 84 F.3d 1525, 1540 (8th Cir. 1996)). A class representative who

suffered an injury typical to the class can meet this requirement even if the amount of

damages differs among class members. See Mund v. EMCC, Inc., 259 F.R.D. 180, 184

(D. Minn. 2009).

       Here, each Plaintiff has an interest in pipeline property and is the beneficiary of an

easement and AIMA. Each grows crops or leases the property for growing crops. While

the amount of crop loss damages will vary among class members, Plaintiffs are



                                              13
representative of the class because they each have a breach of contract claim against

Defendant for any crop loss caused by the pipeline that occurred within the class period.

       Defendant argues that although class members have a common legal theory,

individualized issues will defeat typicality because “a common legal theory does not

establish typicality when proof of a violation requires individualized inquiry.” Elizabeth

M. v. Montenez, 458 F.3d 779, 787 (8th Cir. 2006). The plaintiffs in Elizabeth M. alleged

that they were assaulted by employees at state mental health facilities. Id. at 786–87.

Determining if each class member was assaulted, and if the circumstances of those

assaults violated constitutional substantive due process, was a highly individualized

inquiry because “[a] substantive due process claim invariably ‘demands an exact analysis

of circumstances before any abuse of power is condemned.’” Id. at 787 (quoting Cty. of

Sacramento v. Lewis, 523 U.S. 833, 850 (1998)).

       Defendant argues that the claims here similarly require highly individualized

inquiries because class members cannot prove a breach claim unless there is proven crop

loss caused by the pipeline for each class member. But here, Plaintiffs allege that

Defendant breached its contractual obligations through the same termination letter for all

landowners and that it refuses to pay for any crop loss. These claims are typical of the

class because, unlike the allegations in Elizabeth M., they arise from the same set of

factual circumstances and the same legal theory. See Postawko, 910 F.3d at 1039.

       Defendant also argues that Plaintiffs are not typical because many of the proposed

class members are bound by arbitration provisions contained in easements and Plaintiffs

are not. In the case cited by Defendant, the proposed class representative had already

                                             14
arbitrated claims. S & S Forage & Equip. Co., Inc. v. Up N. Plastics, Inc., No. Civ. 98–

565 (JRT/RLE), 2002 WL 31718409, at *3 (D. Minn. Nov. 21, 2002). Here, by contrast,

the proposed class representatives have not adjudicated their claims in arbitration. The

parties dispute whether the easement arbitration language applies only to damages or

would apply to any dispute that arises out of the contract. In any event, the AIMAs

contain no arbitration language. Therefore, the Court need not resolve this merits issue at

this stage because, at the very least, Plaintiffs’ claims are typical of claims that arise

under the AIMAs.

           5. Adequacy

       Rule 23(a)(4) requires the Court to consider “whether the named representatives

(1) ‘have common interests with the members of the class;’ and (2) ‘will vigorously

prosecute the interests of the class through qualified counsel.’” In re Target Corp.

Customer Data Sec. Breach Litig., 847 F.3d 608, 613 (8th Cir. 2017) (quoting Paxton v.

Union Nat’l Bank, 688 F.2d 552, 562–63 (8th Cir. 1982)). “The adequacy inquiry under

Rule 23(a)(4) serves to uncover conflicts of interest between named parties and the class

they seek to represent.” Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 625 (1997).

       Defendant argues that the interests of tenants and landowners are at odds because

Plaintiffs have not defined how damages will be apportioned between them. Defendant

compares this case to a wage and hour case where some class members would have been

rewarded at the expense of others. See Delsing v. Starbucks Coffee Corp., No. 08–CV–

1154 (PJS/JSM), 2009 WL 3202378, at *3 (D. Minn. Sept. 30, 2009). In Delsing, baristas

challenged a Starbucks policy that pooled all weekly tips and redistributed them equally

                                              15
among all service-facing employees based on hours worked. Id. This policy took tips

from employees who worked shifts with more tips and gave them to employees who

worked shifts with fewer tips. Id. Because the interests of these groups were antagonistic,

the court denied class certification on adequacy grounds. Id. This case is unlike Delsing

because Plaintiffs are not challenging a redistribution policy, where money was taken

from one group of class members and given to another group. Here, Plaintiffs are

challenging Defendant’s alleged failure to pay for crop loss. The apportionment of crop

loss compensation is a collateral issue determined by the lease agreement between the

landowner and tenant. Whoever has a legal right to crop loss compensation for a

particular property, whether landowner or tenant, stands to benefit from this case.

       Next, Defendant argues that Norman Zimmerman and Nicholas Hein destroyed

evidence and are inadequate class representatives. See, e.g., Falcon v. Philips Elecs. N.

Am. Corp., 304 F. App’x 896, 897 (2d Cir. 2008) (per curiam) (affirming decision not to

appoint a class representative who would be preoccupied defending her husband’s

spoliation of evidence); Pagan v. Abbott Labs., Inc., 287 F.R.D. 139, 150 (E.D.N.Y.

2012) (named plaintiff’s alleged spoliation was a unique issue that would distract from

class representation). Although Defendant previously moved for sanctions for alleged

spoliation by Mr. Zimmerman, the matter was resolved by the parties. See Stipulation,

ECF No. 109. Unlike in the cases cited by Defendant, there is no active claim of

spoliation that would distract Mr. Zimmerman from representing the interests of the class.

       Defendant also alleges that Nicholas Hein engaged in spoliation by destroying

handwritten notes he took of a 2019 crop assessment, which he later transcribed to an

                                            16
invoice. Nicholas Hein Dep. 235:3–239:12. The invoice was produced to Defendant, but

the handwritten notes were not. Moen Decl. Ex. 17 at 6–7. Here, Defendant has not

moved for sanctions and the relevant data was apparently transcribed. This does not make

Nicholas Hein an inadequate representative.

       Defendant argues that the Plaintiffs have abdicated their responsibilities because

they do not know exactly how damages will be determined and allocated. It argues that

the Plaintiffs’ memories are fuzzy about details related to farming practices, yields, and

rental agreements. These arguments are based on a few responses to specific deposition

questions and are not grounds for inadequacy here.

       A few proposed class representatives do not appear to have knowledge of the

agricultural operations on their land. See Debra Hein Dep. 24:8–25 (explaining that she is

not involved in decision-making about crop sales or land management); Donna

Zimmerman Dep. 25:14–25 (explaining that she is not involved in management of the

farm); Valerie Wherry Dep. 17:8–25 (explaining that her husband manages the farm);

Mary Ruebel Dep. 26:9–11 (explaining that her brother, Robert, manages the farm);

Larry Ruebel Dep. 31:19–21 (explaining that his brother manages the farm). While these

Plaintiffs have ownership interests in the land, it appears that they would need to rely on

family members to prosecute the case. Therefore, the Court will not certify Debra Hein,

Donna Zimmerman, Valerie Wherry, Larry Ruebel, or Mary Ruebel as class

representatives.




                                             17
       b. Rule 23(b)(3): Predominance and Superiority

       Rule 23(b)(3) requires that “questions of law or fact common to class members

predominate over any questions affecting only individual members, and that a class

action is superior to other available methods for fairly and efficiently adjudicating the

controversy.” Relevant factors to consider include:

       (A) the class members’ interests in individually controlling the prosecution or
           defense of separate actions;
       (B) the extent and nature of any litigation concerning the controversy already
           begun by or against class members;
       (C) the desirability or undesirability of concentrating the litigation of the claims in
           the particular forum; and
       (D) the likely difficulties in managing the class action.

Fed. R. Civ. P. 23(b)(3). Rule 23 analysis “will entail some overlap with the merits of the

plaintiff’s underlying claim.” Wal-Mart Stores, 564 U.S. at 351. However, “Rule 23(b)(3)

requires a showing that questions common to the class predominate, not that those

questions will be answered, on the merits, in favor of the class.” Amgen Inc. v. Conn. Ret.

Plans & Tr. Funds, 568 U.S. 455, 459 (2013). “The question at class certification is not

whether the plaintiffs have already proven their claims through common evidence.

Rather, it is whether questions of law or fact capable of resolution through common

evidence predominate over individual questions.” In re Zurn Pex Plumbing Prods. Liab.

Litig., 644 F.3d 604, 619 (8th Cir. 2011).

       “An individual question is one where ‘members of a proposed class will need to

present evidence that varies from member to member,’ while a common question is one

where ‘the same evidence will suffice for each member to make a prima facie showing or

the issue is susceptible to generalized class-wide proof.’” Tyson Foods, Inc. v.

                                             18
Bouaphakeo, 577 U.S. 442, 453 (2016) (quoting 2 W. Rubenstein, Newberg on Class

Actions § 4:50 (5th ed. 2012)). Certification is proper even if issues such as damages or

affirmative defenses will need to be tried separately. Id.

       1. Ownership Changes

       Defendant contends that challenges in identifying property owners and tenants will

overwhelm common issues. Defendant argues that because there is no centralized

database that identifies all historical owners or tenants of a property, a title search would

need to be conducted to find the landowner for every parcel and that a conversation with

each landowner would be necessary to identify tenant farmers.

       Other courts have managed similar issues in property cases during claims

administration. For example, in Barfield v. Sho-Me Power Elec. Coop., the court certified

a class of landowners where notices could be sent to addresses associated with the

properties at issue. No. 11–cv–4321–NKL, 2013 WL 3872181, at *14 (W.D. Mo. July

25, 2013), affirmed 852 F.3d 795 (8th Cir. 2017). The court noted that if a title search

was onerous and expensive, it was “clearly not the best means practicable of providing

notice.” Id. (citing Fisher v. Va. Elec. & Power Co., 217 F.R.D. 201, 227 (E.D. Va.

2003)). Class members submitted claims “with a sworn statement identifying the period

of their ownership and attaching a deed.” Id. at *15. The court explained: “In the event

that individual issues involving damages or disputes between competing owners arise,

this will be addressed in claims administration proceedings as between the competing

owners.” Id.



                                             19
       While identifying the beneficiaries of the contracts in question will be necessary to

award any damages, those identification issues are not so onerous that they will

predominate. The pipeline crosses a finite number of properties. Defendant knows where

the pipeline is, has recorded addresses of the properties along the pipeline, and has access

to the names and address of known landowners and tenants. Notice can be delivered to

the addresses associated with each easement and class members could be required to

submit documentation demonstrating their ownership interest in the pipeline land. Issues

related to competing claims between landowners and tenants are issues of manageability

that could be resolved in claims administration. In re Workers’ Comp., 130 F.R.D. 99,

110 (D. Minn. 1990) (“[D]ismissal for management reasons is never favored.”).

       2. Injury and Causation

       Defendant argues that the class cannot be certified because it is akin to another

Eighth Circuit pipeline case where individualized injury and causation issues

predominated. In Webb v. Exxon Mobil Corp., landowners sued Exxon for breaching

easement contracts related to a pipeline that had been laid approximately 70 years prior.

856 F.3d 1150, 1153 (8th Cir. 2017). The plaintiffs alleged that Exxon “materially

breached the terms of their easement contracts by failing to inspect, maintain, repair, and

replace the pipeline, resulting in hazardous conditions and damages to the plaintiffs’

servient estates.” Id. at 1154. In the easements, the pipeline operator agreed to “pay any

damages that may arise to crops, timber or fences” from the operation of the pipeline. Id.

The district court decertified a class of landowners because it found that the pipeline was

“comprised of individual segments,” such that “Exxon’s actions, or inactions, on one

                                            20
individual’s land would not necessarily implicate the interests of other landowners.” Id. at

1156. The Eighth Circuit affirmed, finding that individual issues predominated because

the injuries suffered by landowners along the pipeline differed by location. Id.

       In Webb, the court noted that “establishing breach would require examination of

how Exxon’s operation of the pipeline affects the plaintiffs, which, as the district court

found, varies depending on where individual class members’ property is located, as well

as many other factors.” Id. at 1156. Additionally, considerations “unique to each class

member’s property” predominated over common issues. Id. at 1157. Defendant argues

that Webb is controlling here because establishing whether a breach of the AIMAs or

easements occurred requires a parcel-by-parcel analysis, due to the unique features of

each property.

       The nature of the breach of contract claim in this case is fundamentally different

than Webb in three respects. First, Plaintiffs allege that they suffered a common injury

through Defendant’s decision to prospectively terminate crop loss payments in the 2015

termination letter. Unlike the types of injuries in Webb, determining whether this action

constitutes a legal injury does not require individualized inquiries. 2 Id. at 1156. Whether

Defendant breached its contractual obligations by stopping payments for crop loss is a

question that can be answered for the entire class.



2
        This case also differs from Webb because Plaintiffs only allege a single type of
injury, crop loss, and not a variety of injury types. 856 F.3d at 1156–57; see also Smith v.
ConocoPhillips Pipe Line Co., 801 F.3d 921, 925–26 (8th Cir. 2015) (decertifying class
with nuisance and negligence claims where the class members had not suffered the same
injury).
                                             21
       Second, in Webb, whether the defendant owed implied duties of maintenance and

repair was a question of state law that required separate analysis for each state crossed by

the pipeline. Id. at 1158. Here, by contrast, the breach alleged pertains to an express

contract term and Defendant has not identified any material conflict in contract law

between the four states in this case.

       Third, in Webb, determining if the pipeline was inadequately maintained on a

particular segment was a highly individualized inquiry. Id. at 1156–57. By contrast, the

contract term that Plaintiffs allege was breached is an obligation to pay for crop losses

caused by the pipeline. Unlike implied duties of maintenance and repair, this duty does

not necessarily require individualized inquiries to identify a breach. Whether individual

inquiries will be required to prove a breach will depend, in part, on the causation standard

that applies to the contracts. Defendant argues that each individual landowner must prove

that any loss was specifically attributable to the pipeline and there were no other possible

causes. Plaintiffs argue that Defendant did not require that level of proof during the crop

loss program and that language such as “associated with” and “may arise from” indicates

a relaxed causation standard. See, e.g., Huffington v. T.C. Grp., LLC, 637 F.3d 18, 22 (1st

Cir. 2011); United States v. Bradford, 433 F. Supp. 2d 1001, 1003 (N.D. Iowa 2006).

This standard can be met, Plaintiffs argue, by identifying a lower yield on the pipeline

right of way as compared to the rest of the same field. Defendant argues that this is not an

appropriate method of proof because there may be variations in soil type within each field

and other possible causes for lower yields.



                                              22
       Both the causation standard required by the contracts and the method of proof

required to meet that standard are merits issues. Those issues can be resolved uniformly

for the entire class because the contracts contain similar causation language. For example,

the easements uniformly state that Defendant will pay damages “which may arise from”

the pipeline. See, e.g., Minnesota Easements ¶ 4; Illinois Easement ¶ 3; North Dakota

Easements ¶ 3; Iowa Easements ¶ 3. 3 At this stage, individual issues of causation do not

predominate over the common questions regarding Defendant’s contractual obligations

and the appropriate method of proof for determining pipeline-related losses.

       3. Arbitration Agreements

       Defendant argues that nearly three-quarters of the easements contain arbitration

provisions that will require individualized determinations. Plaintiffs argue that this has no

bearing on their claims under the AIMAs, which do not contain such provisions, and that

Defendant has waived arbitration as a defense. Furthermore, Plaintiffs argue, the Eighth

Circuit has found that nearly identical provisions are agreements to appraisement, not

arbitration, because they only send the issue of damages, and not liability, to arbitration.

See Kleinheider v. Phillips Pipe Line Co., 528 F.2d 837, 843 (8th Cir. 1975).

       Because the AIMAs contain no arbitration language, arbitration is not an issue that

precludes class certification on the breach of contract claims arising under the AIMAs.

The arbitration provisions appear to be identical among easements with such language.


3
       The AIMAs contain causation language in two different formulations. The
Iowa/Minnesota AIMA states that Defendant will compensate landowners for damages
“associated with” the pipeline. IA/MN AIMA ¶ 22. The North Dakota and Illinois
AIMAs simply include “caused by” language. ND AIMA ¶ 8.B; IL AIMA ¶ 10.B.
                                             23
Therefore, questions related the interpretation of those provisions will not be

individualized and will not overwhelm the common questions related to the AIMAs.

       4. Differences Between Contracts

       Defendant argues that the AIMAs establish different topsoil requirements and that

the easements contain unique provisions, making class treatment inappropriate. While

Defendant correctly points out that the Eleventh Circuit has decertified a class due to

variations in contract language, it did so because the variations were material to the claim

at issue. See Sacred Heart Health Sys., Inc. v. Humana Military Healthcare Servs., Inc.,

601 F.3d 1159, 1171 (11th Cir. 2010). Here, the differences Defendant identified relate to

pipeline construction, not post-construction crop loss. Those differences are not material

to the questions in this case and, therefore, do not predominate.

       5. Fail-Safe Class

       Defendant argues that Plaintiffs have proposed an impermissible fail-safe class. A

fail-safe class precludes membership unless a member prevails on the merits. Orduno v.

Pietrzak, 932 F.3d 710, 716 (8th Cir. 2019). If members are only included in the class if

they prevail, “it would allow putative class members to seek a remedy but not be bound

by an adverse judgment—either those ‘class members win or, by virtue of losing, they are

not in the class’ and are not bound.” Id. (quoting Young v. Nationwide Mut. Ins. Co., 693

F.3d 532, 538 (6th Cir. 2012)). Defendant argues that by including only landowners and

tenants “eligible” for compensation, the definition proposed excludes any person who

cannot prove crop loss.



                                             24
       Plaintiffs have not proposed a fail-safe class because the word “eligible” in their

class definition refers to individuals who have a claim for crop loss under the contracts:

       All persons or entities who held or hold a land interest on Defendant’s Pipeline
       Right of Way and who, since 2014, were or are eligible for crop loss compensation
       pursuant to Easements or Agricultural Impact Mitigation Agreements.

Here, “eligible” only means that “pursuant to” an easement or AIMA, the class member

can file a claim for crop loss, not that they can necessarily prove their claim. The

definition excludes those who hold pipeline land interests but do not have a claim under

the applicable contracts. See Vogt v. State Farm Life Ins. Co., 963 F.3d 753, 768 (8th Cir.

2020) (explaining that when a district court excluded people who did not share the legal

claim at issue from a class definition, it was not creating a fail-safe class). For example,

the definition excludes public entities and Alliance itself because, although they own

pipeline right of way land, they are not eligible for compensation under an easement or

AIMA. Anyone eligible for crop loss compensation under these agreements will be

bound by an adverse judgment if they cannot prove their claim.

       6. Damages

       In Comcast Corp. v. Behrend, the Supreme Court reversed a class certification

decision because the plaintiffs failed to tie their theory of antitrust liability to their

proposed damages model. 569 U.S. 27, 36–37 (2013). The district court had certified a

class on one theory out of four offered, but the plaintiffs had proposed a single damages

model that did not differentiate between those theories. Id. at 36–37. The Eighth Circuit

has noted that even if “there are individual inquiries” in determining each class member’s

damages, Comcast is satisfied as long as the damages model aligns with the theory of

                                               25
liability. Day v. Celadon Trucking Servs., Inc., 827 F.3d 817, 833 (8th Cir. 2016); accord

In re IKO Roofing Shingle Prods. Liab. Litig., 757 F.3d 599, 602 (7th Cir. 2014).

       Plaintiffs proposed a damages model for the entire class, as established by

Professor Gary Schnitkey, an agricultural economist. He proposed a class-wide damages

calculation by using the Defendant’s database of crop loss measurements taken between

2001 and 2014. See Schnitkey Decl. ¶¶ 9, 16. After calculating the average decreased

yield percentage rates using Defendant’s database, he multiplied that percentage by the

number of acres “eligible for compensation times bushels per acre times prices.” Id. ¶ 7.

Defendant argues that this model is unreliable because the crop loss database is not a

reliable source for these measurements.

       In this case, Plaintiffs’ theory of liability is that the contracts at issue make

Defendant liable for crop yields that are lower on the pipeline right of way than on the

rest of each field. They proposed a model for calculating damages that is based on the

actual crop yield reduction as measured between 2001 to 2014. Because this model is tied

to the theory of liability, it satisfies Comcast. See Day, 827 F.3d at 833. Whether that

expert’s model is credible and whether that “methodology will be successful in

identifying uninjured class members is a question that, on this record, is premature.”

Tyson Foods, Inc., 577 U.S. at 461.

       7. Defenses

       Defendant argues that its defenses require individualized determinations for each

class member. It argues that Plaintiffs failed to mitigate damages and that some class

members have released crop loss claims. Defendant bears the burden to prove its

                                              26
defenses, which are subject to the same rigorous inquiry at the certification stage as

Plaintiffs’ claims. In re Zurn Pex Plumbing Prods., 644 F.3d at 619.

       First, Defendant suggests that individual landowners failed to mitigate damages. A

failure to mitigate defense is typically not a liability defense, but a limitation on

recoverable damages. See Restatement (Second) of Contracts § 350; Snyder v. City of

Minneapolis, 441 N.W.2d 781, 790 (Minn. 1989). Based on the arguments presented thus

far, this defense would not overwhelm the common questions of liability.

       Next, Defendant argues that some class members released claims. A few putative

class members appear to have released claims for crop loss between the years 2000 and

2020. See, e.g., Goulart Decl. ¶ 28. Defendant identified one release and explained that

“some landowners in Iowa” signed these releases. Id. Plaintiffs argue that there is a small

universe of these releases and they can be excluded in claims administration. Because

Defendant has only identified one specific release and describes releases in only one of

the four states at issue, individual defenses related to releases do not predominate.

       8. Superiority

       Rule 23(b)(3) requires that “a class action is superior to other available methods

for fairly and efficiently adjudicating the controversy.” A class action would be more

efficient and less burdensome on the parties than thousands of individual lawsuits. The

relevant contract language in the easements and AIMAs is materially similar. By dividing

this case into multiple lawsuits, the parties could find themselves subject to conflicting

judgments interpreting the same contractual language. Therefore, a class action would be

the superior method of adjudication.

                                              27
       c. Rule 23(b)(2)

       Plaintiffs seek to certify their declaratory judgment claim under Rule 23(b)(2),

which applies where “the party opposing the class has acted or refused to act on grounds

that apply generally to the class, so that final injunctive relief or corresponding

declaratory relief is appropriate respecting the class as a whole.” This rule “applies only

when a single injunction or declaratory judgment would provide relief to each member of

the class.” Wal-Mart Stores, 564 U.S. at 360. Although class claims under Rule 23(b)(2)

do not need to meet the predominance standard of Rule 23(b)(3), they must be

“cohesive.” Avritt v. Reliastar Life Ins. Co., 615 F.3d 1023, 1035 (8th Cir. 2010).

“Indeed, cohesiveness is even more important for a Rule 23(b)(2) class because, unlike

Rule 23(b)(3), there is no provision for unnamed class members to opt out of the

litigation.” Id.

       Defendant argues that the proposed class here is not cohesive because of issues

related to identifying class members, proving causation related to crop loss, and

calculating damages. Plaintiffs argue that a declaratory judgment is essential to confirm

Defendant’s obligations under the easements and AIMAs. Here, Plaintiffs have satisfied

Rule 23(b)(2). Determining what obligations flow from the contracts and whether

Defendant’s program termination letter breached the obligation to pay for crop losses are

questions well-suited to resolution on a class-wide basis. Although the Court dismissed

Plaintiffs’ request for an injunction to restore the crop loss program, a declaratory

judgment would be useful to clarify whether Defendant has an ongoing obligation to pay

for crop loss.

                                              28
                                     CONCLUSION

       Accordingly, the Court certifies the following class under Rule 23(b)(3) for the

breach of contract claim and Rule 23(b)(2) for the declaratory judgment claim:

       All persons or entities who held or hold a land interest on Defendant’s Pipeline
       Right of Way and who, since 2014, were or are eligible for crop loss compensation
       pursuant to Easements or Agricultural Impact Mitigation Agreements.

For the same reasons that the Court finds Rule 23(a)’s typicality and adequacy

requirements are satisfied, the Court appoints Nicholas Hein, Mark Hein, Robert Ruebel,

Steven Wherry, and Norman Zimmerman as class representatives. The Court declines to

appoint the other proposed representatives. The Court has found the factors in Rule

23(g)(1) to be satisfied and appoints Hellmuth & Johnson, PLLC and Ball & McCann,

P.C. as class counsel.

       Based on the files, records, and proceedings herein, and for the reasons stated

above, IT IS ORDERED THAT:

       1. Plaintiffs’ Motion for Class Certification and for Appointment of Class
          Representatives and Class Counsel [ECF No. 186], as modified in the
          conclusion of this order, is GRANTED.

       2. The Court DIRECTS the parties to provide notice of the pendency of this
          action as required by Fed. R. Civ. P. 23(c)(2).

       3. Defendant’s Motion to Strike [ECF No. 258] is DENIED.

Dated: June 21, 2021
                                                        s/ Joan N. Ericksen
                                                        JOAN N. ERICKSEN
                                                        United States District Judge




                                            29
